TRIAL COURT OFFICIAL'S
           REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                                   FILED IN
                                                                                            12th COURT OF APPEALS

Court of Appeals No. (If known):      12 -   '±        _CJ:.)~l\\)
                                                                                                 TYLER, TEXAS
                                                                                             1/9/2015 2:44:51 PM
                                                                                                 CATHY S. LUSK
                                                                                                     Clerk
Trial Court Style:

TrialCourt&County:       ~~                     %        1   ~{\~             Trial Court No.:   ~l\~ 9
Date Trial Clerk's Record Originally Due:     N.(A
Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record:       ~<;:)

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


D    to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either              J
~quired fee or to make arrangements to pay the fee for preparing the record.                                             ~

ll2'.J    'r.:.listed belqw_50elude working on this record:             i\ •~ '\.:. ~ ~ ~ ~ l1i
                     ~ ~,,~,~ck (A~~~ .-:r::~~~~"' ~ \J\~'\) ~
          ~ ~ ~~ ~ ~~ ~~ ~~~~--'t~ ~
~Other.(~~~\.\~\\~~~~~~~~~-~~~
                           6~ ~~,~~~~~~~ ~~~
                           ~-r~~~ ~"\\.~\-~~-~~~~
I anticipate this record will be completed and forwarded to the l21h Court of Appeals by          ~S:           ,and I
hereby request an additional       J_:f        days within which to prepare it. TEX. R. APP. P. 3 7 .3.



In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all

parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the

infonnation contained in this notice is true and within my personal knowledge.

         ) '~ \   l~
                                                             Signature~~
OfficePhoneNumber                                 PrintedName        ~ ~ ~~
~ ~~~w,~~~.~
E-mail Address (if available)                                Official Title   C9u.d         ~~
Trial Clerk's/Court Reporter's Request for ExU12th CA-Csl/Tyler/12-3-97 /Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9 .5( e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (I) the date and manner o-U_ervice;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been seived with a copy of this document:
(Infonnation may be either printed or typed.)

Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S ):



Name:<;~ e\f\'\~                                             Name:    ~ ~\.~
Address:     l~<JO N /~ ·                                    Address: $'\)O N. ~ ~,

 Pa.. \)~'\~'-J-, ~~\;.~ "R_~                                                    ~'\,.....:,,'R ~I
Phone no.:    'l_\)~- ~- ~"U{                                Phone no.:

Attorney for: ~ ,., ~                                        Attorney for:   ~\,.._. ~ \~


Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE{S):

                                                             Name:

                                                             Address:




                                                             Phone no.:

Attorney for:_____________                                   Attorney for:



Additional                                information,                                  if                     any: